Citation Nr: 0116951	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  01-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August to November 
1990, January to May 1991 and December 1991 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD is shown to more nearly 
approximated a disability picture consistent with that 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  an inability to establish and maintain effective 
relationships, homicidal thoughts, obsessional rituals which 
interfere with routine activities; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting).  




CONCLUSION OF LAW

The criteria for the assignment of a 70 percent evaluation 
for the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic 
Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

At an April 1999 VA examination, the veteran indicated that 
he had been off work for six months on sick leave.  He 
reported feeling nervous all the time.  He had frequent, 
intrusive, distressful thoughts.  The veteran's dress, 
grooming and hygiene were reportedly adequate.  He was alert 
and oriented, and his behavior was appropriate and 
cooperative.  His mood was anxious and depressed, and he 
appeared to be tense and restless.  He never smiled or 
laughed and showed memory and concentration difficulties.  
Eye contact was fair, and his speech was clear, relevant and 
logical.  

The veteran's psychomotor activity was described as being 
retarded, but this was attributed to medication side affects.  
He did not appear to be psychotic.  Recent memory was 
markedly impaired, and immediate memory was mildly impaired.  
His remote memory was intact.  Concentration was moderately 
impaired, and his fund of general information, abstract 
thinking and judgment were intact.  The diagnosis was that of 
PTSD, and a Global Assessment of Functioning (GAF) score of 
43 was assigned.  

In September 2000, the veteran underwent another VA 
psychiatric examination.  The objective findings were nearly 
identical to those in April 1999, although his complaints 
seemed to be more severe.  The examiner, however, did not 
provide a GAF score.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's PTSD.  

The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected psychiatric disability is 
rated as 50 percent disabling, under the provisions of 
38 C.F.R. § 4.130 including Diagnostic Code 9411.  

That code provides a 100 percent evaluation for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment or abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9411.  

The veteran's GAF score of 43 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The veteran's PTSD is manifested by 
occupational and social impairment particularly in areas such 
as work, family relations, judgment, thinking and mood.  His 
symptoms primarily are an inability to establish and maintain 
effective relationships, homicidal thoughts, obsessional 
rituals which interfere with routine activities; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  Indeed, it appears that the veteran has the most 
problems with his PTSD in a job setting.  

The Board finds that the veteran's disability picture more 
nearly approximates the criteria for a 70 percent rating.  
The Board finds, however, that the preponderance of the 
evidence does not support the criteria for a 100 percent 
schedular rating.  

No mental health professional has suggested that the 
veteran's PTSD is manifested by total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Thus, a 70 percent evaluation is warranted in this 
case.  



ORDER

A 70 percent rating for the service-connected PTSD is 
granted.  To this extent, the appeal is allowed subject to 
the rules and regulations governing the payment of monetary 
benefits.  



REMAND

The Board notes that there is an issue of a total disability 
rating based on individual unemployability (TDIU) associated 
with the increased rating claim on appeal.  See Roberson v. 
Principi, No. 00-7009 (Fed. Cir. May 29, 2001)  In Roberson 
v. Principi, the Federal Circuit rejected VA's argument that, 
because the appellant never specifically requested TDIU in 
his original claim, he cannot be considered to have filed a 
TDIU claim despite his submission of evidence regarding his 
unemployability.  

The Federal Circuit held that, once a veteran submitted 
evidence of a medical disability and made a claim for the 
highest rating possible, and additionally submitted evidence 
of unemployability, the "identify the benefit sought" 
requirement of 38 C.F.R. § 3.155(a) is met and VA must 
consider a claim for TDIU.  In light of the Board's decision, 
hereinabove, the RO must consider the TDIU issue.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

For the foregoing reasons, the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran and provide him an 
opportunity to submit evidence or 
argument regarding the TDIU issue.  

2.  The RO must undertake the appropriate 
steps to review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  After undertaking any additional 
development deemed appropriate, including 
a VA psychiatric examination if 
indicated, the RO should review the TDIU 
issue.  If the benefit is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


